Exhibit 10.3
COMPOSITE VERSION reflects all amendments through May 29, 2009
Dated 29 May 2009
CS UK FINANCE LIMITED AND CS EUROPE FINANCE LIMITED
as the Borrowers
CAPITALSOURCE FINANCE LLC
as the Servicer
CAPITALSOURCE EUROPE LIMITED
as a Subservicer and Parent
CAPITALSOURCE UK LIMITED
as Parent
WACHOVIA BANK, N.A.
as the Administrative Agent and the Security Trustee
EACH OF THE CONDUIT LENDERS AND INSTITUTIONAL LENDERS
FROM TIME TO TIME PARTY HERETO AS LENDERS
as the Lenders
EACH OF THE LENDER AGENTS
FROM TIME TO TIME PARTY HERETO AS LENDER AGENTS,
as the Lender Agents
EACH OF THE SWINGLINE LENDERS FROM TIME TO TIME PARTY
HERETO AS SWINGLINE LENDERS
as the Swingline Lenders
EACH OF THE SWINGLINE LENDER AGENTS
FROM TIME TO TIME PARTY HERETO AS SWINGLINE LENDER AGENTS
as the Swingline Lender Agents
and
WACHOVIA SECURITIES INTERNATIONAL LTD.,
as Lead Arranger and Sole Bookrunner
 
AMENDED SERVICING AGREEMENT
 

 



--------------------------------------------------------------------------------



 



CONTENTS

          CLAUSE   PAGE
1. DEFINITIONS AND INTERPRETATION
    2  
 
       
2. APPOINTMENT OF THE SERVICER
    8  
 
       
3. DELEGATION
    8  
 
       
4. SERVICING STANDARD
    9  
 
       
5. AUTHORISATION OF THE SERVICER
    11  
 
       
6. COLLECTION OF PAYMENTS
    12  
 
       
7. REALISATION OF DEFAULTED LOANS
    14  
 
       
8. MAINTENANCE OF INSURANCE POLICIES
    15  
 
       
9. REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS OF THE SERVICER AND PARENTS
    15  
 
       
10. COVENANTS OF THE SERVICER
    18  
 
       
11. PAYMENT OF CERTAIN EXPENSES BY THE SERVICER AND THE BORROWERs
    21  
 
       
12. REPORTS
    22  
 
       
13. LIMITATION ON LIABILITY OF THE SERVICER AND OTHERS
    24  
 
       
14. THE SERVICER NOT TO RESIGN
    25  
 
       
15. ACCESS TO CERTAIN DOCUMENTATION AND INFORMATION REGARDING THE LOANS
    25  
 
       
16. FEES
    26  
 
       
17. SERVICER TERMINATION EVENTS
    26  
 
       
18. APPOINTMENT OF SUCCESSOR SERVICER
    28  
 
       
19. INDEMNITIES
    29  
 
       
20. WAIVER OF CERTAIN LAWS
    31  
 
       
21. POWER OF ATTORNEY
    31  
 
       
22. NOTICES
    32  

- i -



--------------------------------------------------------------------------------



 



          CLAUSE   PAGE
23. CONTRACT (RIGHTS OF THIRD PARTIES) ACT 1999
    36  
 
       
24. COUNTERPARTS
    36  
 
       
25. GOVERNING LAW
    37  
 
       
26. ENFORCEMENT
    37  
 
       
27. AMENDMENT, WAIVER AND MODIFICATION
    37  
 
       
SCHEDULE 1 LOCATION OF LOAN FILES
       
 
       
SCHEDULE 2 FORM OF MONTHLY REPORT
       
 
       
SCHEDULE 3 FORM OF SERVICER’S CERTIFICATE
       
 
       
SCHEDULE 4 SERVICING FEES
       
 
       
SCHEDULE 5 AGREED-UPON PROCEDURES FOR INDEPENDENT PUBLIC ACCOUNTANTS
       
 
       
SCHEDULE 6 POWER OF ATTORNEY FROM SERVICER
       
 
       
SCHEDULE 7 COLLECTION ACCOUNT INFORMATION AND RESERVE FUND INFORMATION
       

 - ii -

 



--------------------------------------------------------------------------------



 



THIS AMENDED SERVICING AGREEMENT (this “Agreement”) is dated 29 May 2009,
BETWEEN:

(1)   CS UK FINANCE LIMITED (“CSUF”) and CS EUROPE FINANCE LIMITED (“CSEF”),
each as a borrower (each, together with their respective successors and assigns
in such capacities, a “Borrower” and together, the “Borrowers”);   (2)  
CAPITALSOURCE FINANCE LLC, a Delaware limited liability company and a
wholly-owned, indirect subsidiary of CapitalSource Inc. (together with its
successors and assigns in such capacity, the “Servicer”);   (3)   CAPITALSOURCE
EUROPE LIMITED (“CSEL”), a company incorporated in England and Wales, as a
Subservicer (together with its successors and assigns in such capacity, a
“Subservicer”) and as the parent company of CS Europe Finance Limited, in such
capacity, a “Parent”);   (4)   CAPITALSOURCE UK LIMITED, a company incorporated
in England and Wales, as parent company of CS UK Finance Limited (in such
capacity, a “Parent”);   (5)   WACHOVIA BANK, N.A., a national banking
association, as the administrative agent (together with its successors and
assigns in such capacity, the “Administrative Agent”) and as the security
trustee to the Secured Parties (together with its successors and assigns in such
capacity, the “Security Trustee”);   (6)   EACH OF THE CONDUIT LENDERS from time
to time party hereto and as defined in the Facility Agreement referenced below
as a conduit lender, (each a “Conduit Lender” and together the “Conduit
Lenders”);   (7)   EACH OF THE INSTITUTIONAL LENDERS from time to time party
hereto and as defined in the Facility Agreement referenced below as an
institutional lender, (each an “Institutional Lender”, together the
“Institutional Lenders” and together with the Conduit Lenders, the “Lenders”);  
(8)   EACH OF THE LENDER AGENTS from time to time party hereto and as defined in
the Facility Agreement referenced below as a lender agent (each a “Lender Agent”
and together the “Lender Agents”);   (9)   EACH OF THE CONDUIT LENDERS AND
INSTITUTIONAL LENDERS from time to time party hereto and as defined in the
Facility Agreement referenced below as a swingline lender, (each, a “Swingline
Lender” and together the “Swingline Lenders”);   (10)   EACH OF THE SWINGLINE
LENDER AGENTS from time to time party hereto and as defined in the Facility
Agreement referenced below as a swingline lender agent, (each a “Swingline
Lender Agent” and together the “Swingline Lender Agents”);

- 1 -



--------------------------------------------------------------------------------



 



(11)   WACHOVIA BANK, N.A., as the administrative agent, (the “Administrative
Agent”) and as the security trustee (the “Security Trustee”); and   (12)  
WACHOVIA SECURITIES INTERNATIONAL LTD., as lead arranger (the “Lead Arranger”)
and sole bookrunner (the “Sole Bookrunner”).

WHEREAS:

(1)   Pursuant to the terms of a multicurrency facility agreement dated 3
October 2007, as amended on 24 September 2008, as amended on 10 February 2009
and as amended on 29 May 2009, the Lenders have agreed to provide a
€[100,675,000] credit facility to the Borrowers for the financing of Eligible
Loans or Investments (the “Facility Agreement” as the same may be amended and
restated from time to time).   (2)   The parties hereto entered into this
servicing agreement on 3 October 2007, as amended on 24 September 2008 (the
“Servicing Agreement”), to appoint CapitalSource Finance LLC as Servicer to
service the Loans and to enforce the Borrowers’ rights and interests in and
under each Loan. The appointment of the Servicer is on the terms and subject to
the conditions of this Agreement.   (3)   The parties hereto have agreed to make
certain amendments to this Servicing Agreement by a deed of amendment dated 29
May 2009 (the “Deed of Amendment”).   (4)   The Deed of Amendment shall amend
and restate the Servicing Agreement as set out herein.

IT IS AGREED as follows:

1.   DEFINITIONS AND INTERPRETATION   1.1   For the purposes of Clause 17.1.13
herein, the definitions of “Subsidiary”, “GAAP”, “Indebtedness” and “Investment”
contained in this amended Servicing Agreement shall prevail over those contained
in the Facility Agreement, otherwise, capitalised terms used herein but not
defined shall have the meaning given to them in the Facility Agreement. This
Agreement will be construed in accordance with the interpretation and
construction provisions set out in Clause 1.2 of the Facility Agreement.   1.2  
In this Agreement, the “Derivative Interest Principles” shall mean firstly, the
principle that the Administrative Agent, the Security Trustee, the Required
Lenders and the Swingline Lenders each acknowledge and agree that the Borrowers’
rights, discretions, powers and remedies with respect to Loans (i) where the
relevant Borrower is a participant lender of record or a sub-participant
non-lender of record, will be subject to the applicable syndicated loan and/or
participation documentation and (ii) except in the case of Senior Secured Loans
or Senior Secured ABL Loans, may be subject to other creditors’ rights,
discretions, powers and remedies and secondly, the principle that for any such
Loans referred to above, to the fullest extent permitted, the Servicer will
exercise the relevant Borrower’s rights, discretions, powers and remedies
available to such

- 2 -



--------------------------------------------------------------------------------



 



    Borrower under the applicable syndicated loan, participation, or
intercreditor documentation. The Derivative Interest Principles shall only
qualify the obligations of the Borrowers and/or the Servicer under the
Transaction Documents if and to the extent that the restrictions on the
Borrowers’ rights, discretions, powers and remedies are consistent with general
market practice in the European loan market.

“Bank Subsidiary” means CapitalSource Bank, an industrial bank incorporated
under the laws of the State of California or any other Subsidiary of
CapitalSource Inc. that is a regulated depository institution that is so
designated in writing by the Borrower to the Administrative Agent.
“CapitalSource Bank Acquisition Agreement” means the Purchase and Assumption
Agreement dated as of April 13, 2008, by and among CapitalSource Inc.,
CapitalSource TRS Inc., Fremont General Corporation, Fremont General Credit
Corporation and Fremont Investment & Loan.
“CapitalSource Bank Entities” means collectively, (i) the Wholly Owned
Subsidiary formed by CapitalSource Inc. or one of its Wholly Owned Subsidiaries
for the purpose of holding the assets acquired in the CapitalSource Bank
Transaction and (ii) any Subsidiaries thereof.
“CapitalSource Bank Transaction” means the acquisition by CapitalSource Inc. of
the assets of Fremont Investment & Loan pursuant to the terms of the
CapitalSource Bank Acquisition Agreement.
“Capital Stock” means with respect to any Person, shares of capital stock of (or
other ownership or profit interests in) such Person, warrants, options or other
rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral Custodian” means Wells Fargo Bank, National Association, or any
other Person approved by the Administrative Agent to act as collateral custodian
pursuant to the terms of the Custody Agreement in respect of any US Loans
acquired or held by the Borrowers.
“Consolidated Subsidiary” means with respect to any Person, at any date, any
Subsidiary the accounts of which, in accordance with GAAP, would be consolidated
with those of such Person in its consolidated and consolidating financial
statements as of such date.
“Consolidated Tangible Net Worth” means, as of any date of determination,
(i) with respect to CapitalSource Inc., (A) to the extent the Credit Agreement
is in

- 3 -



--------------------------------------------------------------------------------



 



effect, the definition of “Consolidated Tangible Net Worth” as set forth in such
Credit Agreement, and (B) in all other cases, the assets less the liabilities of
CapitalSource Inc. and its Consolidated Subsidiaries, the CapitalSource Bank
Entities and each Healthcare REIT Consolidated Subsidiary, less intangible
assets (including goodwill), less loans or advances to stockholders, directors,
officers or employees, all determined in accordance with GAAP; provided,
however, that if CapitalSource Inc.’s financial statements as of such date
include goodwill created as a result of the CapitalSource Bank Transaction, then
all such goodwill in an amount not to exceed $200,000,000 shall be treated as a
tangible asset for the purpose of this definition; provided, further, however,
that with respect to any Consolidated Subsidiary, CapitalSource Bank Entity or
Healthcare REIT Consolidated Subsidiary, if all of the shares of Capital Stock
are not, directly or indirectly, owned by CapitalSource Inc., then, with respect
to any such Person, the Consolidated Tangible Net Worth of such Person shall be
calculated by multiplying the Consolidated Tangible Net Worth of such Person by
the percentage of the aggregate proceeds that would be distributed to
CapitalSource Inc., directly or indirectly, upon the dissolution of such Person.
“Credit Agreement” means that certain Credit Agreement, dated as of March 14,
2006, among CapitalSource Inc., the guarantors listed therein, the lenders
listed therein, Wachovia Bank, National Association, as administrative agent,
swingline lender and issuing lender, Bank of America, N.A. as issuing lender,
Wachovia Capital Markets, LLC, as sole bookrunner and lead arranger, and Bank of
Montreal, Barclays Bank PLC and SunTrust Bank, as co-documentation agents, as
such agreement has been and may in the future be amended, modified or
supplemented from time to time.
“Custody Agreement” means any custody agreement entered into between a Borrower
or the Borrowers, the Security Trustee and Wells Fargo Bank, National
Association or such other Person as approved for such purpose by the
Administrative Agent providing for custodial arrangements in respect, inter
alia, of any US Loans acquired or held by the Borrowers.
“Derivatives” means any exchange-traded or over-the-counter (i) forward, future,
option, swap, cap, collar, floor or foreign exchange contract or any combination
thereof, whether for physical delivery or cash settlement, relating to any
interest rate, interest rate index, currency, currency exchange rate, currency
exchange rate index, debt instrument, debt price, debt index, depository
instrument, depository price, depository index, equity instrument, equity price,
equity index, commodity, commodity price or commodity index, (ii) any similar
transaction, contract, instrument, undertaking or security, or (iii) any
transaction, contract, instrument, undertaking or security containing any of the
foregoing.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.
“Healthcare REIT” means the REIT resulting from the consummation of a spin-off
or initial public offering of the healthcare net-lease business of CapitalSource
Inc. and its Subsidiaries after which the shares of such REIT are listed on a
U.S. national securities exchange or the NASDAQ Stock Market.

- 4 -



--------------------------------------------------------------------------------



 



“Healthcare REIT Consolidated Subsidiary” means at any date, any Healthcare REIT
Entity, if such Healthcare REIT Entity’s accounts, in accordance with GAAP,
would be consolidated with those of CapitalSource Inc. in its consolidated and
consolidating financial statements as of such date.
“Healthcare REIT Entities” means the Healthcare REIT and its Subsidiaries, as
well as any direct or indirect Subsidiaries of CapitalSource Inc. that are
formed for the sole purpose of establishing, structuring or capitalizing the
Healthcare REIT.
“Indebtedness” means with respect to any Person at any date, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than current liabilities incurred in the
ordinary course of business and payable in accordance with customary trade
practices) or that is evidenced by a note, bond, debenture or similar instrument
or other evidence of indebtedness customary for indebtedness of that type,
(b) all obligations of such Person under leases that shall have been or should
be, in accordance with generally accepted accounting principles, recorded as
capital leases, (c) all obligations of such Person in respect of acceptances
issued or created for the account of such Person, (d) all liabilities secured by
any Lien on any property owned by such Person even though such Person has not
assumed or otherwise become liable for the payment thereof, (e) all
indebtedness, obligations or liabilities of that Person in respect of
Derivatives, and (f) all obligations of such Person to redeem preferred stock of
such Person (in the event such Person is a corporation), (g) all obligations
(absolute or contingent) of such Person to reimburse any bank or other Person in
respect of amounts which are available to be drawn or have been drawn under a
letter of credit or similar instrument, (h) the principal portion of all
obligations of such Person under any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing product
where such transaction in each case (I) is considered borrowed money
indebtedness for tax purposes, and (II) is classified as an operating lease
under GAAP and (i) obligations under direct or indirect guaranties in respect of
obligations (contingent or otherwise) to purchase or otherwise acquire, or to
otherwise assure a creditor against loss in respect of, indebtedness or
obligations of others of the kind referred to in clauses (a) through (h) above.
“Insolvency Event” means with respect to a specified Person, (a) the filing of a
decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under any applicable Insolvency Law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for such Person or for any substantial part of its property, or
ordering the winding-up or liquidation of such Person’s affairs, and such decree
or order shall remain unstayed and in effect for a period of 60 consecutive
days; or (b) the commencement by such Person of a voluntary case under any
applicable Insolvency Law now or hereafter in effect, or the consent by such
Person to the entry of an order for relief in an involuntary case under any such
law, or the consent by such Person to the appointment of or taking possession by
a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or the
making by such Person of any general assignment for the benefit of creditors, or
the failure by such Person

- 5 -



--------------------------------------------------------------------------------



 



generally to pay its debts as such debts become due, or the taking of action by
such Person in furtherance of any of the foregoing.
“Investment” means any investment in any Person, whether by means of purchase or
acquisition of obligations or securities of such Person, capital contribution to
such Person, loan or advance to such Person, making of a time deposit with such
Person, guarantee or assumption of any obligation of such Person or otherwise.
“Investment Loan” means any senior or subordinated loan (including letters of
credit issued under such loan) or lease (a) arising from the extension of credit
to an Obligor by CapitalSource Inc. or its Consolidated Subsidiaries (excluding
the Bank Subsidiary and the Healthcare REIT Consolidated Subsidiaries) in the
ordinary course of business, (b) originated in accordance with the policies and
procedures set forth in the Credit and Collection Policy, and (c) good and
marketable title to which is owned by CapitalSource Inc. or a Consolidated
Subsidiary.
“Investment Loan Subsidiary” means any Person that becomes a Subsidiary as a
result of the exercise of remedies by CapitalSource Inc. or any Consolidated
Subsidiary under any Investment Loan.
“Investment in Equity Instruments” means each Investment, that is made in
accordance with the policies and procedures set forth in the Credit and
Collection Policy, owned by CapitalSource Inc. or its Consolidated Subsidiaries
(excluding the Bank Subsidiary and the Healthcare REIT Consolidated
Subsidiaries) in (a) common stock, partnership interests or membership interests
of any Person and that is classified as “Common Stock,” “Partnership Units” or
“Membership Units” on the consolidated schedule of investments of CapitalSource
Inc. for the then most recently ended fiscal quarter, (b) preferred stock (other
than redeemable preferred stock) of any Person and that is classified as
“Preferred Stock” on the consolidated schedule of investments of CapitalSource
Inc. for the then most recently ended fiscal quarter, (c) redeemable preferred
stock of any Person and that is classified as “Redeemable Preferred Stock” on
the consolidated schedule of investments of CapitalSource Inc. for the then most
recently ended fiscal quarter, and (d) warrants to purchase common stock,
partnership interests or membership interests of any Person and that is
classified as “Common Stock Warrants,” “Partnership Unit Warrants” or
“Membership Unit Warrants” on the consolidated schedule of investments of
CapitalSource Inc. for the then most recently ended fiscal quarter.
“Lien” means any mortgage, lien, pledge, charge, right, claim, security interest
or encumbrance of any kind of or on any Person’s assets or properties in favor
of any other Person (including any UCC financing statement or any similar
instrument filed against such Person’s assets or properties).
“Minimum Consolidated Tangible Net Worth” means (i) $1,015,000,000, plus
(ii) 70% of the cumulative Net Proceeds of Capital Stock/Conversion of Debt
received at any time since December 31, 2005 (other than the period commencing
on January 1, 2008 and ending on September 30, 2008), plus (iii) 30% of the
cumulative Net Proceeds of Capital Stock/Conversion of Debt received at any

- 6 -



--------------------------------------------------------------------------------



 



time during the period commencing on January 1, 2008 and ending on September 30,
2008.
“Net Proceeds of Capital Stock/Conversion of Debt” means (i) to the extent the
Credit Agreement is in effect, the definition of “Net Proceeds of Capital
Stock/Conversion of Debt” as set forth in such Credit Agreement, and (ii) in all
other cases, any and all proceeds (whether cash or non-cash) or other
consideration received by CapitalSource Inc., its Consolidated Subsidiaries or
the CapitalSource Bank Entities, on a consolidated basis, in respect of the
issuance of Capital Stock to a Person other than Capital Source Inc. or its
Consolidated Subsidiaries (including, without limitation, the aggregate amount
of any and all Indebtedness converted into Capital Stock), after deducting
therefrom all reasonable and customary costs and expenses incurred by
CapitalSource Inc., such Consolidated Subsidiary and CapitalSource Bank Entity
in connection with the issuance of such Capital Stock in each case to the extent
classified as equity on the consolidated balance sheet of CapitalSource Inc.,
its Consolidated Subsidiaries and the CapitalSource Bank Entities; provided,
however, that such proceeds shall exclude any consideration received in
connection with an initial public offering of the Healthcare REIT.
“Parent” means, in respect of CS UK Finance Limited, CapitalSource UK Limited
and in respect of CS Europe Finance Limited, CapitalSource Europe Limited.
“Permitted Securitization Transaction” means any financing transaction
undertaken by a Borrower or an Affiliate of the Borrowers that is secured,
directly or indirectly, by the Collateral or any portion thereof or any interest
therein, including any sale, lease, whole loan sale, asset securitization,
secured loan or other transfer and which is permitted under the Facility
Agreement.
“Portfolio” means the combined loan portfolio of each of the Borrowers, CSEL and
each Parent.
“Portfolio Loan” means any Loan included in the Portfolio.
“REIT” means a “real estate investment trust” as defined in Section 856(c)(5)(B)
of the Code.
“Relevant Borrower” means, in respect of CapitalSource Europe Limited, CS Europe
Finance Limited and in respect of CapitalSource UK Limited, CS UK Finance
Limited.
“Servicing Records” means (i) all Loan Files; and (ii) all other documents,
books, records and other information (including, without limitation, computer
programs, tapes, disks, data processing software and related property rights)
prepared and maintained by the Servicer with respect to the Loans and the
related Obligors.
“Subsidiary” means as to any Person, a corporation, partnership or other entity
of which shares of stock or other ownership interests having ordinary voting
power (other than stock or such other ownership interests having such power only
by reason of the happening of a contingency) to elect a majority of the board of

- 7 -



--------------------------------------------------------------------------------



 



directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly, through one or more intermediaries, or both, by such Person;
however, that solely for the purpose of calculating the Consolidated Tangible
Net Worth, the term “Subsidiary” shall (i) to the extent the Credit Agreement is
in effect, mean a “Subsidiary” as defined in such Credit Agreement and (ii) in
all other cases, not include any Person that constitutes an Investment in Equity
Instruments or an Investment Loan Subsidiary.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction or jurisdictions.
“Wholly Owned Subsidiary” means any Subsidiary are of the Shares of Capital
Stock or other ownership interests of which (except all directors qualifying
shares) are at the time directly or indirectly owned by CapitalSource Inc.

1.3   Where any party to this Agreement from time to time acts in more than one
capacity under this Agreement, the provisions of this Agreement will apply to
such party as though it were a separate party in each such capacity.   2.  
APPOINTMENT OF THE SERVICER   2.1   Each Borrower hereby appoints CapitalSource
Finance LLC as the Servicer, and CapitalSource Finance LLC hereby accepts such
appointment, to:

  (a)   service the Loans; and     (b)   to enforce each Borrower’s rights and
interests in and under each Loan to which it is a party,

    in each case in accordance with the terms of this Agreement.   3.  
DELEGATION   3.1   The Servicer may delegate any of its duties, undertakings and
agreements specified in this Agreement to CSEL or any other Affiliate (provided
that, such Affiliate is and remains a consolidated Subsidiary of CapitalSource
Inc.) or, with the written consent of the Administrative Agent in its sole
discretion, to (i) a third party which is not an Affiliate or (ii) an Affiliate
which is not a consolidated Subsidiary of CapitalSource Inc.. In particular, in
the event that the carrying out of certain of the Servicer’s duties or functions
under this Agreement requires a licence, authorization or legal status in a
particular jurisdiction which the Servicer does not have, then the Servicer may
delegate the performance of such duties or functions to a Subservicer or any
other Affiliate (provided that, such Affiliate is and remains a consolidated
Subsidiary of CapitalSource Inc.) or, with the written consent of the
Administrative Agent in its sole discretion, to (i) a third party which is not
an Affiliate or (ii) an Affiliate which is not a consolidated Subsidiary of
CapitalSource Inc. (in each case provided such person has the requisite
authorization). In the event of any such delegation, the Servicer shall provide
to the Administrative Agent notice of the intention to appoint such Subservicer
and details of the relevant Affiliate or third party (as applicable) and a copy
of any relevant sub-servicing agreement. In addition, in the event of any such
delegation, references to the Servicer hereunder shall include such Subservicer

- 8 -



--------------------------------------------------------------------------------



 



    and any such Affiliate or third party (as applicable) acting as agent on its
behalf. No delegation as described in this Clause 3.1 shall operate as a
discharge or release of the Servicer from its duties and obligations hereunder.

3.2   In the event that a Subservicer is appointed to act as Servicer pursuant
to Clause 3.1 above, in carrying out its services as such it shall have the same
duties and obligations as the Servicer hereunder, including (for the avoidance
of doubt) with respect to the Servicing Standard and the Credit and Collection
Policy), and it shall make the same representations, warranties and undertakings
and shall provide the same indemnities as the Servicer in relation thereto. From
the date hereof until the Collection Date, such Subservicer will comply in all
material respects with all Applicable Laws and will preserve and maintain its
existence, rights, franchises and privileges in the jurisdiction of its
formation, and qualify and remain qualified in each jurisdiction where the
failure to preserve and maintain such existence, rights, franchises, privileges
and qualification has had, or could reasonably be expected to have, a Material
Adverse Effect.   3.3   The Servicer may, at any time, subject to prior written
notice to the Administrative Agent and Lead Arranger as specified below,
transfer its rights, duties, undertakings and agreements under this Agreement to
CapitalSource Inc. Upon any such transfer becoming effective, the Servicer shall
cease to have any further rights or obligations hereunder and CapitalSource Inc.
shall assume all of the rights, duties, obligations and liabilities of the
Servicer under this Agreement, including all such liabilities incurred by the
Servicer in connection with this Agreement from the date hereof until the date
of such transfer, and CapitalSource Inc. shall be deemed to make the same
representations, warranties and undertakings and shall provide the same
indemnities as the Servicer in relation thereto and all references to the
Servicer hereunder shall thereafter be read as references to CapitalSource Inc.
Any such transfer shall become effective no earlier than ten Business Days
following the date upon which (i) written notice thereof, signed by both the
Servicer and CapitalSource Inc., is received by the Administrative Agent and
Lead Arranger and (ii) acknowledgement of receipt of such notice by the Arranger
(by countersignature or otherwise) shall have been received by CapitalSource
Inc.   4.   SERVICING STANDARD   4.1   The Servicer shall take or cause to be
taken all such actions as are necessary to collect and maximise recoveries on
the Collateral from time to time, all in accordance with Applicable Laws, the
provisions of the Loan Documents and the documents entered into in connection
therewith, the terms of this Agreement and the Facility Agreement, with
reasonable care and diligence, and in accordance with the Credit and Collection
Policy (the “Servicing Standard”). Without prejudice to the foregoing, the
duties of the Servicer, as the Borrowers’ agent, shall include, without
limitation:

  (a)   preparing and submitting claims to, and post-billing liaison with, the
Obligors (or, as the case may be, the applicable security agent, facility agent
and /or paying agent) under the Loans;     (b)   maintaining all necessary
Servicing Records with respect to the Loans and promptly delivering to the
Borrowers (or to any third

- 9 -



--------------------------------------------------------------------------------



 



      party which the Borrowers designate to receive such information), the
Administrative Agent, each Lender Agent and the Security Trustee, from time to
time, such information, reports and Servicing Records in respect of the
servicing of the Loans (including information relating to its performance under
this Agreement) as the Borrowers, the Administrative Agent, the Lender Agents
and the Security Trustee may from time to time reasonably request;

  (c)   maintaining and implementing administrative and operating procedures
(including, without limitation, an ability to re-create Servicing Records
evidencing the Loans in the event of the destruction of the originals thereof)
and keeping and maintaining all documents, books, records and other information
reasonably necessary or advisable for the collection of the Loans (including,
without limitation, records adequate to permit the identification of each new
Loan and all Collections of and adjustments to each existing Loan); provided
that any Successor Servicer shall only be required to re-create the Servicing
Records of each prior Servicer to the extent such records have been delivered to
it in a format reasonably acceptable to such Successor Servicer;     (d)  
identifying each Loan clearly and unambiguously in its Servicing Records to
reflect that such Loan is the subject of a security interest in favour of the
Security Trustee for itself and on behalf of the Secured Parties;     (e)  
subject to the Derivative Interest Principles, complying in all material
respects with the Credit and Collections Policy and the Servicing Standard in
regard to each Loan and, in particular, monitoring, recovering, executing and
enforcing each Loan (and its related security) including filing proofs of debt
and taking all necessary action in any insolvency procedure of an Obligor in
order to maximize recoveries under the Loans;     (f)   in carrying out its
duties and functions under this Agreement, complying in all material respects
with all Applicable Laws with respect to it, its business and properties and all
Loans and Collections with respect thereto;     (g)   preserving and maintaining
its existence, rights, licences, franchises and privileges as a corporation in
the jurisdiction of its organisation, and qualifying and remaining qualified in
good standing as a company in each jurisdiction where the preservation and
maintenance of such existence, authorisation, rights, franchises, privileges and
qualification is required for the performance of this Agreement;     (h)  
preparing each Monthly Report and delivering it to the Administrative Agent and
each Lender Agent in accordance with Clause 12.6; and

- 10 -



--------------------------------------------------------------------------------



 



  (i)   notifying the Borrowers, the Lender Agents and the Administrative Agent
of any material action, claim, suit, proceeding, dispute, offset, deduction,
defence or counterclaim that (1) is or to the extent the Servicer is aware
thereof, is threatened to be asserted by an Obligor with respect to any Loan; or
(2) could reasonably be expected to have a Material Adverse Effect.

4.2   In applying the Servicing Standard, the Servicer shall not have regard to:

  (a)   any fees or other compensation to which the Servicer may be entitled;  
  (b)   any relationship the Servicer or any of its affiliates may have with
(i) any Obligor; (ii) any affiliate of any Obligor, (iii) any Person with an
ownership interest in any Obligor; or (iv) any party to the transactions entered
into in connection with the Loans;     (c)   the ownership of any interest in
any loans not forming part of the Collateral by the Servicer or any of its
affiliates; and/or     (d)   any relationship the Servicer or any of its
affiliates may have with any bank or financial institution acting as agent or
security agent in connection with any Loan.

4.3   The Servicer confirms that, in servicing the Loans, it shall do so for the
benefit of each Borrower and the Secured Parties.   5.   AUTHORISATION OF THE
SERVICER   5.1   Each of the Borrowers and the Administrative Agent, on behalf
of the Secured Parties, hereby authorises the Servicer (including any successor
thereto) to take any and all reasonable steps in its name and on its behalf
necessary or desirable and not inconsistent with the Security created over Loans
in favour of the Secured Parties, in the determination of the Servicer, to
collect all amounts due under any and all Loans, including, without limitation,
endorsing any of their names on cheques and other instruments representing
Collections, executing and delivering any and all instruments of satisfaction or
cancellation, or of partial or full release or discharge, and all other
comparable instruments, with respect to the Loans and, after the delinquency of
any Loan and to the extent permitted under and in compliance with Applicable
Law, to commence proceedings with respect to enforcing payment thereof, to the
same extent as the relevant Borrower could have done if it had not Granted
Security over such Loan to the Administrative Agent, on behalf of the Secured
Parties. The Borrowers shall furnish the Servicer (and any successors thereto)
with any powers of attorney and other documents necessary or appropriate to
enable the Servicer to carry out its servicing and administrative duties
hereunder, and shall cooperate with the Servicer to the fullest extent in order
to ensure the collectibility of the Loans. In no event shall the Servicer be
entitled to make a Borrower, the Security Trustee, the Administrative Agent or
any other Secured Party a party to any litigation without such party’s express
prior written consent, or to make the Borrower a party to any litigation (other
than any routine enforcement or similar procedure) without the Administrative
Agent’s and the Required Lenders’ consent.

- 11 -



--------------------------------------------------------------------------------



 



5.2   After an Event of Default has occurred and is continuing, at the
Administrative Agent’s direction (subject to the consent of the Required
Lenders), subject to the Derivative Interest Principles and to Applicable Law,
the Servicer shall take such action as the Administrative Agent may deem
necessary or advisable to enforce collection of the Loans; provided that the
Administrative Agent or the Security Trustee may, at any time after an Event of
Default has occurred and is continuing, notify any Obligor with respect to any
Loans of the assignment of or creation of other security interest over such
Loans to the Security Trustee for itself and on behalf of the Secured Parties
and direct that payments of all amounts due or to become due to the relevant
Borrower thereunder be made directly to the Administrative Agent, the Security
Trustee or any servicer, collection agent or Collection Account or other account
designated by the Administrative Agent and, upon such notification and at the
expense of the relevant Borrower, the Security Trustee may enforce collection of
any such Loans and adjust, settle or compromise the amount or payment thereof.
The Administrative Agent, or as the case may be, the Security Trustee shall give
written notice to any Successor Servicer of the Administrative Agent’s, or as
the case may be, the Security Trustee’s actions or directions pursuant to this
Clause 4.2, and no Successor Servicer shall take any actions pursuant to this
Clause 4.2 that are outside of its Credit and Collections Policy or the
Servicing Standard.   6.   COLLECTION OF PAYMENTS   6.1   Collection Efforts,
Modification of Loans       The Servicer shall make reasonable efforts to
calculate and collect all payments called for under the terms and provisions of
the Loans as and when the same become due, and will follow those collection
procedures which it follows with respect to all comparable Loans that it
services for itself or others. The Servicer may not waive, modify, amend,
supplement, rescind or otherwise vary any provision of a Loan, except as may be
permitted in accordance with the provisions of the Credit and Collections Policy
or Servicing Standard or as allowed in the Facility Agreement, which permits,
among other things, the waiver of any late payment charge, prepayment fees or
any other fees that may be collected in the ordinary course of servicing any
Loan included in the Collateral. Notwithstanding anything to the contrary
contained herein, with respect to any collection efforts involving the sale of a
Loan, if after giving effect to any such sale (1) the Overcollateralization
Ratio is not less than the Minimum Overcollateralization Ratio or (2) a Default
or Event of Default would occur, then the Servicer, prior to any such sale which
would result in a loss to the Secured Parties based on the Outstanding Loan
Balance plus accrued interest and other fees due and payable, shall obtain the
prior written consent of the Administrative Agent and the Required Lenders.  
6.2   Taxes and other Amounts       To the extent provided for in any Loan, the
Servicer will use its reasonable commercial efforts to collect all payments with
respect to amounts due for taxes, assessments and insurance premiums relating to
such Loans or the Related Property and remit such amounts to the appropriate
Governmental Authority or insurer on or prior to the date such payments are due.

- 12 -



--------------------------------------------------------------------------------



 



6.3   Establishment of the Collection Accounts and the Reserve Fund       The
Servicer shall, to the extent the Borrowers have not already done so under the
Facility Agreement, on behalf of the Borrowers, cause the Collection Accounts to
be established with the Account Bank, and shall cause such Collection Accounts
for the purpose of receiving Collections in Euros, Dollars and Pounds Sterling,
as applicable, from the Collection Accounts in accordance with Clause 10.1 of
the Facility Agreement to be maintained at all times, in the respective names of
the Borrowers but with the Security Trustee having a right to consent to
withdrawals and disbursements from such accounts, provided that the consent of
the Security Trustee to the release of amounts from each Collection Account
shall be deemed to be given for the purpose of this Clause provided such amounts
are in accordance with the Monthly Report and the Monthly Report provides for
the application of funds to be made in accordance with the applicable order of
priority as provided in the Facility Agreement. The Servicer shall cause to be
established with the Account Bank the Reserve Fund for the purpose of receiving
distributions pursuant to Clause 9 of the Facility Agreement. As of the Closing
Date, each Collection Account and the Reserve Fund is as set out in Schedule 7.
Any changes to any Collection Account and the Reserve Fund after the Closing
Date shall be recorded on an amended Schedule 7 and notified to the
Administrative Agent as soon as possible and in any event within two Business
Days. Each Collection Account and the Reserve Fund at all times shall be
maintained at the Account Bank or at a successor Person that is a Qualified
Institution approved by the Administrative Agent provided that there is no
obligation to maintain the Reserve Fund after the Amendment Date, however such
Reserve Fund shall be maintained if and so long as any Collections are received
in the Reserve Fund under outstanding direct debits or otherwise. Each
Collection Account and the Reserve Fund shall be in the name of the relevant
Borrower but movements on such accounts shall require the consent of the
Security Trustee. A “Qualified Institution” means a credit institution having
either (1) a long-term unsecured debt rating of “AA-” from S&P or “Aa3” from
Moody’s or (2) a short-term unsecured debt rating or certificate of deposit
rating of “A-1+” from S&P or “P-1” from Moody’s or (B) the parent corporation
(if such parent corporation guarantees the obligations of such credit
institution) of which has either (1) a long-term unsecured debt rating of “AA-”
from S&P or “Aa3” from Moody’s or (2) a short-term unsecured debt rating or
certificate of deposit rating of “A-1+” from S&P or “P-1” from Moody’s and
complying with such other requirements as may be applicable to it under
applicable law and if the Account Bank (or any successor) ceases to be a
Qualified Institution, upon request of the Administrative Agent, the Servicer
shall open new replacement accounts at a Qualified Institution within thirty
(30) days.   6.4   Maintenance and Operation of Accounts       On each Payment
Date, the Servicer shall deposit into the account notified to it by the
Administrative Agent (the “Administrative Agent’s Account”) from each Collection
Account and the Reserve Fund an amount, based on the applicable Monthly Report,
to the extent of Available Funds in each such Collection Account and the Reserve
Fund, to be applied by the Administrative Agent to make the payments required by
the Facility Agreement on such Payment Date, in the order of priority specified
in the Facility Agreement (such amounts being released from such accounts
subject to the consent of the Security Trustee,

- 13 -



--------------------------------------------------------------------------------



 



    provided that the consent of the Security Trustee to the release of amounts
from each Collection Account and Reserve Fund shall be deemed to be given for
the purpose of this Clause provided such amounts are in accordance with the
Monthly Report and the Monthly Report provides for the application of funds to
be made in accordance with the applicable order of priority as provided in the
Facility Agreement). If the Account Bank, the Servicer or any other party hereto
determines that the amount of Available Funds in the Collection Accounts and the
Reserve Fund is insufficient to pay in full the amounts due for payment on such
Payment Date as required by the preceding sentence, it shall promptly notify
each of the other parties hereto of such shortfall.

6.5   Adjustments       If (i) the Servicer makes a deposit into any Collection
Account in respect of a Collection of a Loan in the Collateral and such
Collection was received by the Servicer in the form of a cheque that is not
honoured for any reason or (ii) the Servicer makes a mistake with respect to the
amount of any Collection and deposits an amount that is less than or more than
the actual amount of such Collection, the Servicer shall appropriately adjust
the amount subsequently deposited into such Collection Account to reflect such
dishonoured cheque or mistake within 5 Business Days after the Servicer has
actual knowledge of such dishonoured cheque or mistake. Any Scheduled Payment in
respect of which a dishonoured cheque is received shall be deemed not to have
been paid until such dishonoured cheque is represented for payment and honoured
or a replacement payment has been received and honoured.   6.6   Principal and
Interest Collections       The Servicer on behalf of each Borrower shall
maintain a record, for each Collection Account, of the Principal Collections and
Interest Collections deposited from time to time therein and shall include such
information in the Monthly Report.   7.   REALISATION OF DEFAULTED LOANS      
The Servicer will use its reasonable efforts to repossess or otherwise realise
any Related Property with respect to a Defaulted Loan and will act as sales and
processing agent for Related Property that it repossesses provided that it shall
obtain the consent of the Administrative Agent and the Required Lenders prior to
any sale of a Defaulted Loan or any Related Property with respect to a Defaulted
Loan. The Servicer will follow the practices and procedures set out in the
Credit and Collections Policy and shall act in accordance with the Servicing
Standard in order to realise such Related Property. Without limiting the
foregoing, the Servicer may, to the extent permitted by applicable law and
subject to obtaining the prior consent of the Administrative Agent, sell any
such Related Property with respect to any Defaulted Loan to the Servicer or its
Affiliates for a purchase price equal to the then fair market value thereof as
evidenced by the published market price (in the case of listed securities) or
otherwise an independent expert valuation reasonably acceptable to the
Administrative Agent; any such sale to be evidenced by a certificate of a
Responsible Officer of the Servicer delivered to the Administrative Agent
identifying the Defaulted Loan and the Related Property, setting out the sale
price of the Related Property and certifying that

- 14 -



--------------------------------------------------------------------------------



 



    such sale price is the fair market value of such Related Property. The
Servicer will not expend funds in connection with any repair or toward the
repossession of such Related Property unless it reasonably determines that such
repair and/or repossession will increase the Recoveries by an amount greater
than the amount of such expenses. The Servicer will remit to the appropriate
Collection Account the Recoveries received in connection with the sale or
disposition of Related Property with respect to a Defaulted Loan.

8.   MAINTENANCE OF INSURANCE POLICIES       The Servicer will require that each
Obligor with respect to a Loan maintains insurances on and in relation to its
business and assets with reputable underwriters or insurance companies against
those risks and losses and to the extent as is usual for companies carrying on
the same or substantially similar business. In connection with its activities as
Servicer, the Servicer agrees to present, on behalf of the relevant Borrower and
the Administrative Agent, with respect to the respective interests, claims to
the insurer under each Insurance Policy, and to settle, adjust and compromise
such claims, in each case, consistent with the terms of each related Loan.   9.
  REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS OF THE SERVICER AND PARENTS   9.1
  The Servicer hereby represents and warrants as at the date hereof, on each
Funding Date and on each Determination Date as follows:

  9.1.1   The Servicer is duly incorporated, validly existing and in good
standing under the laws of the jurisdiction of its incorporation with full
corporate power and authority to own its assets and to conduct its business as
presently conducted and to enter into and perform its obligations pursuant to
this Agreement and each other Transaction Document to which it is a party.    
9.1.2   The Servicer is duly qualified to do business as a corporation, is in
good standing, and has all licences and approvals as required under the laws of
all jurisdictions in which the ownership or lease of its property and/or the
conduct of its business and/or the performance of its obligations under the
Transaction Documents (including the servicing, management and recovery of
Loans) to which it is a party requires such authorisation, qualification,
standing, licence or approval and it has maintained all insurance policies
required by applicable law in relation to its activities, provided that if the
performance of any of its duties or obligations under this Agreement in a
particular jurisdiction requires a licence, authorisation or legal status in
such jurisdiction which the Servicer does not have, it has delegated or shall
delegate the performance of such duty or obligation to a person with the
requisite authorisation in accordance with Clause 3.1 and Applicable Law.    
9.1.3   The Servicer has duly authorised the execution, delivery and performance
of this Agreement and each other Transaction Document to which it is a party by
all requisite corporate action.

- 15 -



--------------------------------------------------------------------------------



 



  9.1.4   The entering into and performance of the transactions contemplated by,
and the fulfilment of the terms of, this Agreement by the Servicer (with or
without notice or lapse of time) will not (i) conflict with, result in any
breach of any of the material terms or provisions of, or constitute a default
under, the memorandum or articles of incorporation or by-laws of the Servicer,
or any Contractual Obligation to which the Servicer is a party or by which it or
any of its property is bound, (ii) result in the creation or imposition of any
Security upon any of its properties pursuant to the terms of any such
Contractual Obligation, or (iii) violate any Applicable Law.     9.1.5   No
consent, approval, authorisation, order, registration, filing, qualification,
licence or permit of or with any Governmental Authority having jurisdiction over
the Servicer or any of its properties or over the performance of the Servicer’s
functions under this Agreement is required to be obtained by or with respect to
the Servicer in order for the Servicer to enter into this Agreement or to
perform its obligations hereunder.     9.1.6   This Agreement and each other
Transaction Document to which it is a party constitutes a legal, valid and
binding obligation of the Servicer, enforceable against the Servicer in
accordance with its terms, except as such enforceability may be limited by
(i) applicable Insolvency Laws and (ii) general principles of equity (whether
considered in a suit at law or in equity).     9.1.7   Except as previously
disclosed to the Administrative Agent in writing, there are no proceedings or
investigations (formal or informal) pending or threatened against the Servicer,
before any Governmental Authority (i) asserting the invalidity of this
Agreement, (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or (iii) seeking any determination or ruling that
would (in the reasonable judgment of the Administrative Agent) be expected to
have a Material Adverse Effect.     9.1.8   All Servicer Certificates, Monthly
Reports, information, exhibits, financial statements, documents, books, Servicer
Records or reports furnished or to be furnished by the Servicer to the
Administrative Agent or any other Secured Party in connection with this
Agreement are and will be accurate, true and correct in all material respects.  
  9.1.9   No event has occurred and is continuing and no condition exists, or
would result from a purchase in respect of any Investment or from the
application of the proceeds therefrom, which constitutes or may reasonably be
expected to constitute a Servicer Default.     9.1.10   Since 30 June 2007,
there has been no Material Adverse Change with respect to the Servicer.    
9.1.11   The Servicer has complied in all material respects with the Credit and
Collections Policy and the Servicing Standard with regard to each Loan.

- 16 -



--------------------------------------------------------------------------------



 



  9.1.12   The Servicer acknowledges that all Collections received by it with
respect to the Collateral sold hereunder are held and shall be held in trust for
the benefit of the Secured Parties until deposited into the relevant Collection
Account as required herein.     9.1.13   The Servicer is not the subject of any
Insolvency Event. The transactions under this Agreement and any other
Transaction Document to which the Servicer is a party do not and will not render
the Servicer Insolvent and the Servicer shall deliver to the Administrative
Agent and each Lender on the Closing Date a certification to that effect.    
9.1.14   Neither the Servicer nor any Affiliate of the Servicer is (i) a
country, territory, organization, person or entity named on an OFAC list; (ii) a
Person that resides or has a place of business in a country or territory named
on such lists or which is designated as a “Non-Cooperative Jurisdiction” by the
Financial Action Task Force on Money Laundering, or whose subscription funds are
transferred from or through such a jurisdiction; (iii) a “Foreign Shell Bank”
within the meaning of the USA PATRIOT Act, i.e., a foreign bank that does not
have a physical presence in any country and that is not affiliated with a bank
that has a physical presence and an acceptable level of regulation and
supervision; or (iv) a person or entity that resides in or is organized under
the laws of a jurisdiction designated by the United States Secretary of the
Treasury under Sections 311 or 312 of the USA PATRIOT Act as warranting special
measures due to money laundering concerns.     9.1.15   The Servicer will take
all steps necessary to ensure that each Borrower has granted a security interest
to the Security Trustee (on behalf of itself and the Secured Parties), in the
Collateral held by it as contemplated by the Transaction Documents, which is
enforceable in accordance with Applicable Law. The Security Trustee, on behalf
of itself and the Secured Parties, shall at all times have a first priority
security interest in the Collateral (except for any Permitted Security).

9.2   Each Parent hereby represents, warrants and undertakes as at the date
hereof, on each Funding Date and on each Determination Date as follows:

  9.2.1   The Parent has not engaged in and will not engage in and will procure
that the Relevant Borrower shall not engage in any course of conduct (whether by
act, omission or otherwise) which has given rise to or might reasonably be
expected to give rise to any liability of any Borrower under section 767A or
section 767AA ICTA.     9.2.2   The Parent will promptly make payment to the
Relevant Borrower for any liability to tax of such Borrower under any other
provision under which such Borrower could be made liable, contingently or
otherwise, either alone or on a joint and several basis, for tax which is
primarily the liability of another person.     9.2.3   The Relevant Borrower has
not acquired and the Parent shall procure that such Borrower shall not acquire
any right or title to, or interest in, any asset (or any part of an asset) in
circumstances in which, were it to cease

- 17 -



--------------------------------------------------------------------------------



 



      to be a member of the same group of companies (for any relevant tax
purposes) as the company from which it acquired that right or title to, or
interest in, that asset (or part thereof), it could have a liability to pay tax
under section 179 TCGA, paragraphs 3, 9 or 11 Schedule 7 FA 2003, paragraph 12A
Schedule 9 FA 1996, paragraph 30A Schedule 26 FA 2002, or otherwise.

  9.2.4   No steps have been taken nor will any steps be taken by it which could
cause the Relevant Borrower to be a member of a VAT group with any company that
is not a Borrower.     9.2.5   The Parent will promptly make payment to the
Relevant Borrower for any liability to tax of such Borrower which results from
such Borrower neither being taxed under the Taxation of Securitisation Companies
Regulations 2006 nor being entitled to loan relationship debits in respect of
its interest payments under the loan relationships regime in Finance Act 1996.

10.   COVENANTS OF THE SERVICER   10.1   The Servicer hereby covenants
throughout the term of this Agreement that:

  10.1.1   The Servicer will comply in all material respects with all Applicable
Laws, including those with respect to the Loans, the Related Property and Loan
Documents or any part thereof.     10.1.2   The Servicer will perform and comply
with all provisions, covenants and other obligations to be observed by it under
this Agreement and any other Transaction Document to which it is a party.    
10.1.3   The Servicer will preserve and maintain its corporate existence,
rights, franchises and privileges as a corporation in the jurisdiction of its
organisation, and qualify and remain qualified in good standing as a company in
each jurisdiction where the preservation and maintenance of such existence,
authorisation, rights, franchises and privileges and qualification is required
for the performance of this Agreement provided that if the performance of any of
its duties or obligations under this Agreement in a particular jurisdiction
requires a licence, authorisation or legal status in such jurisdiction which the
Servicer does not have, it has delegated or shall delegate the performance of
such duty or obligation to a person with the requisite authorisation in
accordance with Clause 2.6 and Applicable Law.     10.1.4   The Servicer will
duly fulfil and comply with all obligations on the part of each of the Borrowers
to be fulfilled or complied with under or in connection with each Loan and will
do nothing to impair the rights of the Borrowers or the Administrative Agent or
of the Secured Parties in, to and under the Collateral.     10.1.5   The
Servicer on behalf of the Borrowers will promptly file (or cause the filing of)
such documents and take such other actions that may be required by any law or
regulation of any Governmental Authority in any relevant jurisdiction to
preserve and protect fully the interest of the

- 18 -



--------------------------------------------------------------------------------



 



      Security Trustee in, to and under the Collateral, including the first
priority security interest granted to the Security Trustee for itself and on
behalf of the Secured Parties in relation to the Collateral, including delivery
of an Opinion of Counsel confirming the validity of such security interest. In
circumstances where the Security Trustee is entitled in accordance with the
Transaction Documents to perfect any such security interest, the Security
Trustee shall have the right to make filings, notifications and to take any
other steps in accordance with the laws of the relevant jurisdiction in order to
perfect such security interest under local law. If any US Loans are acquired or
held by a Borrower, such Borrower or the Servicer on its behalf shall procure
that the loan notes or other Loan Documents relating thereto are transferred
into the possession of the Collateral Custodian in accordance with the
provisions of the Custody Agreement.

  10.1.6   The Servicer (i) shall not change the jurisdiction of its principal
executive office, its jurisdiction of incorporation or its jurisdiction of
residence for tax purposes; and (ii) shall not move the Loan Documents without
30 days’ prior written notice to the Borrowers, the Administrative Agent and the
Lender Agents.     10.1.7   The Servicer will furnish to the Borrowers, the
Administrative Agent, the Security Trustee and any Lender Agent such other
information, documents records or reports respecting the Loans or the condition
or operations, financial or otherwise of the Servicer as a Borrower, the
Administrative Agent, the Security Trustee and any Lender Agent may from time to
time reasonably request in order to protect the respective interests of the
Borrowers, the Administrative Agent, or the other Secured Parties under or as
contemplated by this Agreement.     10.1.8   The Servicer and any Person to whom
the Servicer delegates the performance of any duties and functions of the
Servicer under this Agreement will, at any time and from time to time during
regular business hours, as requested by the Administrative Agent or any Lender
Agent, permit the Administrative Agent, the Security Trustee or any Lender
Agent, or its agents or representatives, (i) to examine and make copies of and
take abstracts from all books, records and documents (including computer tapes
and disks) relating to the Loans and the related Loan Documents and (ii) to
visit the offices and properties of the Borrowers or the Servicer, as
applicable, for the purpose of examining such materials described in
subparagraph (i); provided that the Administrative Agent and any Lender Agents
shall not be entitled to conduct such visit more than twice (in aggregate) each
calendar year, and provided further that if an Event of Default has occurred and
is continuing, the Administrative Agent and each Lender Agent shall not be
restricted as to the number of such visits it may conduct, and (iii) discuss
matters relating to the Loans or the Borrowers’ or the Servicer’s performance
hereunder, the Borrowers’ performance under the Loan Documents and under the
other Transaction Documents to which either Person is a party with such
officers, directors, employees or independent public accountants of the
Borrowers or the Servicer, as applicable, as might reasonably be determined to
have knowledge of such matters.

- 19 -



--------------------------------------------------------------------------------



 



  10.1.9   The Servicer will maintain and implement administrative and operating
procedures (including an ability to recreate records evidencing Loans and the
related Loan Documents in the event of the destruction of the originals
thereof), and keep and maintain, all documents, books, computer tapes, disks,
records and other information reasonably necessary or advisable for the
collection of all Loans (including records adequate to permit the daily
identification of each new Loan and all Collections of and adjustments to each
existing Loan). Such documents, books, tapes, disks, records and other
information shall be kept in secure and fire-resistant vaults or cabinets at the
premises listed in Schedule 1 or such other locations notified in writing to the
Security Trustee and the Administrative Agent 30 days in advance of any change.
Such documents, books, tapes, disks, records and other information shall be
maintained up-to-date and complete so as to permit the proper servicing of the
Loans in accordance with the practices of a prudent lender and loan servicer and
shall be segregated from the records of any loans or other assets which are
either owned by the Servicer or serviced by it for any third party. The Servicer
shall give the Administrative Agent and the Lender Agents prompt notice of any
material change in its administrative and operating procedures referred to in
the previous sentence. All Loan Files and Servicing Records shall be maintained
with an appropriate identifying label and maintained so as to permit retrieval
and access. All Loan Files and Servicing Records shall be clearly segregated
from any other documents or records maintained by the Servicer whether relating
to its own assets or those of any third parties to whom it is a service
provider. The records of the Servicer shall clearly indicate that the Loan Files
and Servicing Records are the sole property of the relevant Borrower subject
only to the assignment by way of security or other security created over the
relevant Loan in favour of the Security Trustee for itself and on behalf of the
Secured Parties.     10.1.10   The Servicer will (i) at its own expense, timely
and fully perform and comply with all material provisions, covenants and other
promises required to be observed by it under the Loans and the related Loan
Documents; and (ii) timely and fully comply in all material respects with the
Credit and Collections Policy and the Servicing Standard with respect to each
Loan and the related Loan Document.     10.1.11   Prior to each Funding Date,
the Borrowers shall have delivered to the Servicer on behalf of the Security
Trustee and the Administrative Agent (i) a Loan List (as defined in the Facility
Agreement) containing the information specified in the form of Monthly Report
set out in Schedule 2; (ii) a Loan File for each Loan identified on the Loan
List; and (iii) possession of all instruments that evidence any such Loan set
out on such Loan List and the relevant Borrower’s title to such Loan. The
contents of each Loan File relating to a Loan shall be held in the custody of
the Servicer under the terms of this Agreement for the benefit of the
Administrative Agent and the Security Trustee on behalf of the Lenders.    
10.1.12   The Servicer shall not consolidate or merge with or into, any other
Person, unless, in the case of any such action (i) no Event of Default or
Material Adverse Effect would occur or be reasonably likely to occur as

- 20 -



--------------------------------------------------------------------------------



 



      a result of such transaction, (ii) the Administrative Agent and each
Lender Agent provides its prior written consent to such transaction and
(iii) such Person executes and delivers to the Administrative Agent an agreement
by which such Person assumes the obligations of the Servicer hereunder and under
the other Transaction Documents to which it is a party, or confirms that such
obligations remain enforceable against it, together with such certificates and
opinions of counsel as the Administrative Agent and each Lender Agent may
reasonably request.

  10.1.13   The Servicer shall comply with, and not take any action, or permit
or acquiesce in any action being taken which would have the effect, directly, or
indirectly, of causing any breach of, the covenants of the Borrowers set out in
Clause 18.1.1(j) (Separate Existence) of the Facility Agreement.     10.1.14  
With respect to any Conduit Lender, prior to the date that is one year and one
day (or such longer preference period as shall then be in effect) after the
payment in full of all amounts owing in respect of all outstanding commercial
paper issued by such Conduit Lender and with respect to each Borrower, prior to
the date that is one year and one day (or such longer preference period as shall
then be in effect) after the Collection Date, the Servicer will not institute
against either Borrower, or any Conduit Lender, or join any other Person in
instituting against either Borrower or any Conduit Lender, any bankruptcy,
reorganisation, arrangement, insolvency or liquidation proceedings or other
similar proceedings under any Applicable Laws. This Clause 10.14 will survive
the termination of this Agreement.

11.   PAYMENT OF CERTAIN EXPENSES BY THE SERVICER AND THE BORROWERS   11.1   The
Servicer will be required to pay all fees and expenses incurred by it in
connection with the transactions and activities contemplated by the Facility
Agreement and this Agreement, including fees and disbursements of legal counsel
and independent accountants, Taxes imposed on the Servicer, expenses incurred in
connection with payments and reports pursuant to this Agreement, and all other
fees and expenses not expressly stated under this Agreement for the account of
the Borrowers. In consideration for the payment by the Borrowers of the
Servicing Fee, the Servicer will be required to pay all reasonable fees and
expenses owing to any bank or trust company in connection with the maintenance
of the Collection Accounts and the Reserve Fund. The Servicer shall be required
to pay such expenses for its own account and shall not be entitled to any
payment therefor other than the Servicing Fee.   11.2   The Borrowers will be
required to pay all fees and expenses incurred by the Administrative Agent, each
Lender Agent, and the Lenders in connection with the transactions and activities
contemplated by this Agreement, including reasonable fees and disbursements of
legal counsel and independent accountants.   11.3   The Servicer agrees to pay
all reasonable costs and disbursements in connection with ensuring the validity
and effectiveness of each of the Borrower’s and the Security Trustee’s (as
trustee for the Secured Parties), right, title and interest in and to the
Collateral (including, without limitation, the Security granted over the

- 21 -



--------------------------------------------------------------------------------



 



    Collateral and the security interests provided for herein) and the
perfection thereof where required and as permitted under the Transaction
Documents. In circumstances where the Security Trustee is entitled in accordance
with the Transaction Documents to perfect any such security interest, the
Security Trustee shall have the right to make filings, notifications and to take
any other steps in accordance with the laws of the relevant jurisdiction in
order to perfect such security interest under local law.

12.   REPORTS   12.1   Financial statements   12.2   The Servicer shall supply
or procure that the Borrowers supply to the Administrative Agent and each Lender
Agent the reports requires pursuant to Clause 18.1 of the Facility Agreement.  
12.3   Information; Miscellaneous       The Servicer shall supply to the
Administrative Agent and each Lender:

  12.3.1   promptly, and in any event within 10 days after service of process on
any of the following, the notice of all litigation, actions, suits,
arbitrations, investigations (including, without limitation, any of the
foregoing which are pending or, to the Servicer’s knowledge threatened) and
copies of any and all notices, certificates or documents delivered to the
Servicer in connection therewith or any other legal or arbitration proceedings
affecting the Servicer or affecting any of the property of the Servicer before
any Governmental Authority that (i) questions or challenges the validity or
enforceability of any of the Transaction Documents or any action to be taken in
connection with the transactions contemplated hereby; (ii) makes a claim or
claims in an aggregate amount greater than €5,000,000; or (iii) individually or
in the aggregate, if adversely determined, could be reasonably likely to have a
Material Adverse Effect and copies of any and all notices, certificates or
documents delivered to the Servicer in connection therewith; and     12.3.2  
promptly, such further information regarding the financial condition, business
and operations of any member of the Servicer as any Secured Party (through the
Administrative Agent) may reasonably request.

12.4   Notification of Default       The Servicer will furnish to the
Administrative Agent and each Lender Agent, as soon as possible and in any event
within three Business Days after the occurrence of any Servicer Termination
Event, a written statement setting out the details of such event and the action
that the Servicer proposes to take with respect thereto.   12.5   Credit and
Collection Policy       The Servicer will (a) comply in all material respects
with the Credit and Collection Policy in regard to the Collateral, and
(b) furnish to the Administrative Agent and the Lender Agents, prior to its
effective date, prompt notice of any proposed material change in the Credit and
Collection Policy. The Servicer will

- 22 -



--------------------------------------------------------------------------------



 



    not agree to or otherwise permit to occur any material change in the Credit
and Collection Policy, which change would impair the collectibility of any of
the Collateral or otherwise adversely affect the interests or remedies of the
Administrative Agent, each Lender Agent or the Secured Parties under this
Agreement or any other Transaction Document, without the prior written consent
of the Administrative Agent and each Lender Agent (which consent shall not be
unreasonably withheld).

12.6   Monthly Report       With respect to each Determination Date and the
related Collection Period, the Servicer will provide to the Borrowers, the
Security Trustee, the Administrative Agent, the Account Bank and each Lender
Agent, on the related Reporting Date, a monthly statement (a “Monthly Report”),
signed by a Responsible Officer of the Servicer and substantially in the form of
Schedule 2, together with the relevant documentation as required pursuant to
Clause 5.6.3 of the Facility Agreement in respect of each Loan contributed to
each Borrower since the previous Determination Date.   12.7   Servicer’s
Certificate       Together with each Monthly Report, the Servicer shall submit
to the Borrowers, the Administrative Agent, the Security Trustee and each Lender
Agent a certificate substantially in the form of Schedule 3 (a “Servicer’s
Certificate”), signed by a Responsible Officer of the Servicer, which shall
include a certification by such Responsible Officer that no Event of Default has
occurred and is continuing.   12.8   Annual Statement as to Compliance       The
Servicer will provide to the Borrowers, the Administrative Agent, the Security
Trustee and each Lender Agent, within 90 days following the end of each
financial year of the Servicer, commencing with the financial year ending on 31
December 2007, an annual report signed by a Responsible Officer of the Servicer
certifying that (a) a review of the activities of the Servicer, and the
Servicer’s performance pursuant to this Agreement, for the period ending on the
last day of such financial year has been made under such Responsible Officer’s
supervision and (b) the Servicer has performed or has caused to be performed in
all material respects all of its obligations under this Agreement throughout
such year and no Servicer Termination Event has occurred and is continuing (or
if a Servicer Termination Event has so occurred and is continuing, specifying
each such event, the nature and status thereof and the steps necessary to remedy
such event, and, if a Servicer Termination Event occurred during such year and
no notice thereof has been given to the Administrative Agent, specifying such
Servicer Termination Event and the steps taken to remedy such event).   12.9  
Annual Independent Public Accountant’s Servicing Reports       Unless such
requirement is waived by the Administrative Agent in writing, the Servicer will
cause a firm of nationally recognised independent public accountants of
recognised standing in the European Union (who may also render other services to
the Servicer) to furnish to the Borrowers, the Administrative

- 23 -



--------------------------------------------------------------------------------



 



    Agent and each Lender Agent, within 90 days following the end of each
financial year of the Servicer, commencing with the financial year ending on 31
December 2007, (i) a report relating to such financial year to the effect that
(A) such firm has reviewed certain documents and records relating to the
servicing of the Loans, and (B) based on such examination, such firm is of the
opinion that the Monthly Reports for such year were prepared in compliance with
this Agreement, except for such exceptions as it believes to be immaterial and
such other exceptions as will be set out in such firm’s report and (ii) a report
covering such financial year to the effect that such accountants have applied
certain agreed-upon procedures as set out in Schedule 5 (which procedures shall
not be amended from those procedures in effect as of the Closing Date without
the prior approval of the relevant Borrower and the Administrative Agent) to
certain documents and records relating to the servicing of Loans under this
Agreement, compared the information contained in the Monthly Reports and the
Servicer’s Certificates delivered during the period covered by such report with
such documents and records and that no matters came to the attention of such
accountants that caused them to believe that such servicing was not conducted in
compliance with this Agreement, except for such exceptions as such accountants
shall believe to be immaterial and such other exceptions as shall be set out in
such statement.

12.10   Obligor Financial Statements Valuation Reports; Other Reports       The
Servicer will provide access to the Administrative Agent with respect to each
Loan: (i) to the extent received by the applicable Borrower and/or the Servicer,
the financial reporting package required under the Loan documents (including any
Officer’s certificates); (ii) the most recent Servicer’s internal rating reports
and any Loan modification memos; or (iii) any recurring audit memos to the
extent undertaken by the Servicer, such access shall be made available to the
Administrative Agent 60 days following the end of each calendar quarter and
90 days following each calendar year for a period of 10 business days or such
longer period as reasonably requested by the Administrative Agent and agreed
upon by the Servicer. The Servicer will, following provision of reasonable
notice, to the extent received by the applicable Borrower and/or the Servicer,
promptly deliver to the Administrative Agent any other documents and information
required to be delivered under the Loan documents to the applicable Borrower
with respect to any Loan.   13.   LIMITATION ON LIABILITY OF THE SERVICER AND
OTHERS   13.1   Except as provided herein, neither the Servicer nor any of the
directors or officers or employees or agents of the Servicer shall be under any
liability to the Borrowers, the Administrative Agent, the other Secured Parties
or any other Person for any action taken or for refraining from the taking of
any action expressly provided for in this Agreement; provided that this
provision shall not protect the Servicer against any liability that would
otherwise be imposed by reason of its wilful misconduct, bad faith or gross
negligence in the performance of duties or by reason of its wilful breach of
this Agreement.   13.2   The Servicer shall not be under any obligation to
appear in, prosecute or defend any legal action that is not incidental to its
duties to service the Loans in accordance with this Agreement that in its
reasonable opinion may involve it in any expense or liability. The Servicer may,
in its sole discretion, undertake any

- 24 -



--------------------------------------------------------------------------------



 



    legal action relating to the servicing, collection or administration of
Loans and the Related Property that it may reasonably deem necessary or
appropriate for the benefit of the Borrowers and the Secured Parties with
respect to this Agreement and the rights and duties of the parties hereto and
the respective interests of the Borrowers and the Secured Parties hereunder.

14.   THE SERVICER NOT TO RESIGN   14.1   The Servicer shall not resign from the
obligations and duties hereby imposed on such Person except upon the Servicer’s
determination that (i) the performance of its duties hereunder is or becomes
impermissible under Applicable Law and (ii) there is no reasonable action that
the Servicer could take to make the performance of its duties hereunder
permissible under Applicable Law. Any such determination permitting the
resignation of the Servicer shall be evidenced as to sub-clause (i) above by an
Opinion of Counsel to such effect delivered to the Borrowers, the Lender Agents
and the Administrative Agent.   14.2   No such resignation shall become
effective until a successor shall have assumed the responsibilities and
obligations of such Person in accordance with the terms of this Agreement.   15.
  ACCESS TO CERTAIN DOCUMENTATION AND INFORMATION REGARDING THE LOANS   15.1  
The Borrowers or the Servicer, as applicable, shall provide to the
Administrative Agent, each Lender Agent and the Security Trustee or their
respective agents access to the Loan Documents and all other documentation
regarding the Loans included as part of the Collateral and the Related Property
in such cases where the Administrative Agent and each Lender Agent is required
in connection with the enforcement of the rights or interests of the Lenders, or
by applicable statutes or regulations, to review such documentation, such access
being afforded without charge but only (i) upon two Business Days’ prior written
request, (ii) during normal business hours and (iii) subject to the Servicer’s
normal security and confidentiality procedures. From and after the Closing Date
and periodically thereafter at the discretion of the Administrative Agent and
each Lender Agent, the Administrative Agent and each Lender Agent or their
respective agents may review the Borrowers’ and the Servicer’s collection and
administration of the Loans and maintenance and classification of the Loan
Documents and Loan Files in order to assess compliance by the Servicer with the
Servicer’s written policies and procedures, as well as with this Agreement and
may conduct an audit of the Loans, Loan Documents and Records in conjunction
with such a review. Such review shall be reasonable in scope and shall be
completed in a reasonable period of time. The Borrowers shall bear the cost of
such audits; provided that prior to the date on which an Event of Default shall
have occurred and be continuing, each Borrower shall not be required to bear the
cost of more than two audits in any 12 month period; and provided further that
each Lender Agent agrees to cooperate with the Administrative Agent in
coordinating the timing and scope of such audits. Nothing in this Clause shall
require the Servicer to procure access to any Obligor’s premises or to any
Obligor’s records which are not in the Servicer’s or the Servicer’s agent’s
possession.   15.2   The Servicer shall clearly and unambiguously identify each
Loan that is part of the Collateral and the Related Property in its computer or
other records to reflect

- 25 -



--------------------------------------------------------------------------------



 



    that the interests in such Loan and the Related Property are the subject of
a security in favour of the Security Trustee and that the Security Trustee has
the interest therein Granted by the relevant Borrower pursuant to the
Transaction Documents.

16.   FEES   16.1   Each of the Borrowers shall pay to the Servicer, to the
extent of Available Funds, from the Euro Collection Account and the Reserve Fund
on each Payment Date, quarterly in arrears, in accordance with the Facility
Agreement, the Servicing Fee set forth on Schedule 4 and, as applicable to any
Successor Servicer, the Servicing Fee (as adjusted to reflect market conditions
at the time of its succession).   17.   SERVICER TERMINATION EVENTS   17.1   If
any one of the following events (a “Servicer Termination Event”) shall occur and
be continuing on any date:

  17.1.1   any failure by the Servicer to make any payment, transfer or deposit
(including without limitation with respect to Collections) as required by this
Agreement which continues unremedied for a period of one Business Day (or, in
the case of an administrative or technical error, two Business Days);     17.1.2
  any failure by the Servicer to make any other payment, transfer or deposit of
an amount in excess of $10 million (after giving effect to any grace periods);  
  17.1.3   any failure by the Servicer to give instructions or notice to a
Borrower, the Administrative Agent or any Lender Agent as required by this
Agreement and the Facility Agreement within a period of two Business Days from
the date on which such notice or instructions are required to be given;    
17.1.4   any failure on the part of the Servicer in any material respect to
service the Loans in accordance with the Credit and Collection Policy and the
Servicing Standard or to duly observe or perform in any material respect any
other covenants or agreements of the Servicer set out in this Agreement or any
other Transaction Document to which it is a party as Servicer that continues
unremedied for a period of 30 days (if such failure is capable of remedy) (or in
the case of a breach of the undertaking provided in Clause 12.5 such failure
continues unremedied for a period of 10 days (if such failure is capable of
remedy) after the first to occur of (i) the date on which written notice of such
failure requiring the same to be remedied shall have been given to the Servicer
by the Administrative Agent or the relevant Borrower and (ii) the date on which
an officer of the Servicer becomes aware thereof;     17.1.5   the Servicer or
any Borrower changes the jurisdiction of its organization without the approval
in writing of the Administrative Agent and the Required Lenders;

- 26 -



--------------------------------------------------------------------------------



 



  17.1.6   any representation, warranty or certification made by the Servicer
shall prove to have been incorrect and continues unremedied for a period of
30 days after the first to occur of (i) the actual knowledge of the Servicer of
such incorrect representation, warranty or certification and (ii) delivery of
notice to the Servicer by the Administrative Agent of such incorrect
representation, warranty or certification, and which in either case could
reasonably be expected to have a material adverse effect upon the Lenders, the
value or recoverability of the Loans, or the ability of any Borrower to service
its debt obligations under the Facility;     17.1.7   an Insolvency Event or
similar event shall occur with respect to the Servicer or any of its European
Affiliates which is a party to a Permitted Securitization Transaction;    
17.1.8   any financial or asset information reasonably requested by the
Administrative Agent or the other Secured Parties as provided herein is not
provided as requested within ten Business Days of the receipt by the Servicer of
such request;     17.1.9   (i) a final judgment, decree or order for the payment
of money in excess of $10,000,000 shall have been rendered against the Servicer
by a court of competent jurisdiction and the Servicer shall not have either
(1) discharged or provided for the discharge of such judgment, decree or order
in accordance with its terms or in any event within 60 days or (2) made a timely
appeal of such judgment, decree or order and caused the execution thereof to be
stayed (by supersedes or otherwise) during the course of such appeal or (ii) the
Servicer shall have made a compromise or payment in excess of $10,000,000 in
settlement of any litigation;     17.1.10   the Servicer fails to make any
payment of any principal of or any interest on any debt or other obligations
when due (after giving effect to any grace periods), which is outstanding in a
principal amount of at least $10,000,000 in aggregate, or any event or condition
occurs that would permit acceleration of such debt or other obligations if such
event or condition has not been waived, other than in respect of any such debt
or obligations which are being disputed in good faith by appropriate proceedings
by the Servicer and in respect of which the Servicer has made adequate reserves
against any adverse determination;     17.1.11   any Change in Control of the
Servicer is made without the prior written consent of the Borrowers, the
Administrative Agent and each Lender Agent;     17.1.12   the Servicer consents
or agrees to, or otherwise permits to occur, any amendment, modification,
change, supplement or rescission of or to the Credit and Collection Policy
(after the adoption of same) in whole or in part that could be reasonably
expected to have a Material Adverse Effect, without the prior written consent of
the Administrative Agent and each Lender Agent;     17.1.13   CapitalSource
Inc.’s Consolidated Tangible Net Worth is less than the Minimum Consolidated
Tangible Net Worth; or

- 27 -



--------------------------------------------------------------------------------



 



  17.1.14   to the extent that a Subservicer or CapitalSource Inc. is appointed
to act as Servicer in accordance with Clause 3.1, any of the foregoing events
shall occur in respect of such Subservicer or CapitalSource Inc., as the case
may be,

then notwithstanding anything herein to the contrary, so long as any such
Servicer Termination Events shall not have been remedied at the expiration of
any applicable cure period, the Administrative Agent (acting with the consent of
the Required Lenders), by written notice to the Servicer (a “Servicer
Termination Notice”), may terminate all of the rights and obligations of the
Servicer under this Agreement without prejudice to any obligations or
liabilities incurred prior to such termination. The Borrowers shall pay all
reasonable set up and conversion costs associated with the transfer of servicing
rights to the Successor Servicer.

18.   APPOINTMENT OF SUCCESSOR SERVICER   18.1   On and after the receipt by the
Servicer of a Servicer Termination Notice pursuant to Clause 19, and subject as
set forth below, the Servicer shall continue to perform all servicing functions
under this Agreement until the date specified in the Servicer Termination Notice
or otherwise specified by the Administrative Agent to the Servicer in writing.
The Administrative Agent shall as promptly as possible appoint a successor
servicer (in such capacity, the “Successor Servicer”), and such Successor
Servicer shall accept its appointment by a written assumption in a form
acceptable to the Administrative Agent, upon which the Successor Servicer shall
assume all obligations of the Servicer hereunder, and all authority and power of
the Servicer under this Agreement shall pass to and be vested in the Successor
Servicer, provided that any Successor Servicer (which is not an Affiliate of the
Servicer) shall not (i) be responsible or liable for any past actions or
omissions of the outgoing Servicer or (ii) be obligated to make Servicer
Advances or (iii) have any liability or obligation with respect to any Servicer
indemnification obligations of any prior servicer including the initial
Servicer. In the event that a Successor Servicer has not been appointed or has
not accepted its appointment by the date specified in the Servicer Termination
Notice or as otherwise specified to it by the Administrative Agent in writing,
the Servicer shall continue to perform all servicing functions under this
Agreement until a Successor Servicer shall have been appointed hereunder and
shall have accepted such appointment.   18.2   Upon its appointment as successor
to the Servicer, the Successor Servicer, shall be the successor in all respects
to the Servicer (except as otherwise expressly provided for herein) with respect
to servicing functions under this Agreement, shall assume all Servicing Duties
hereunder and shall be subject to all the responsibilities, duties and
liabilities relating thereto placed on the Servicer by the terms and provisions
hereof, and all references in this Agreement to the Servicer shall be deemed to
refer to the Successor Servicer. Any Successor Servicer shall be entitled, with
the prior consent of the Administrative Agent, to appoint agents to provide some
or all of its duties hereunder, provided that no such appointment shall relieve
such Successor Servicer of the duties and obligations of the Successor Servicer
pursuant to the terms hereof and that any such subcontract may be terminated
upon the occurrence of a Servicer Termination Event in respect of the Successor
Servicer.

- 28 -



--------------------------------------------------------------------------------



 



18.3   All authority and power granted to the Servicer under this Agreement
shall automatically cease and terminate upon termination of the Servicer under
this Agreement and shall pass to and be vested in the Successor Servicer, and,
without limitation, the Successor Servicer is hereby authorised and empowered to
execute and deliver, on behalf of the Servicer, as attorney-in-fact or
otherwise, all documents and other instruments, and to do and accomplish all
other acts or things necessary or appropriate to effect the purposes of such
transfer of servicing rights. The Servicer agrees to cooperate with the
Successor Servicer in effecting the termination of the responsibilities and
rights of the Servicer to conduct servicing on the Collateral.   18.4   The
Successor Servicer shall be entitled to receive from the Borrowers its
reasonable costs incurred in transitioning to Servicer.   18.5   Notwithstanding
anything contained in this Agreement to the contrary, and provided that the
Successor Servicer is not an Affiliate of the Servicer, any Successor Servicer
is authorised to accept and rely on all of the accounting, records (including
computer records) and work of the prior Servicer relating to the Loans
(collectively, the “Predecessor Servicer Work Product”) without any audit or
other examination thereof, except, in all cases, where audit, examination or
other inquiry would be required in the exercise of reasonable care or the degree
of skill and attention the Successor Servicer exercises with respect to all
comparable loans that it services for itself and others, and the Successor
Servicer shall have no liability for the acts and omissions of the prior
Servicer; provided that if any Successor Servicer discovers any error,
inaccuracy, omission or incorrect or non-standard practice or procedure
(collectively, “Errors“) in any Predecessor Servicer Work Product, then such
Successor Servicer shall use its best commercially reasonable efforts to correct
such Errors. The Successor Servicer agrees to use its commercially reasonable
efforts to prevent further errors, inaccuracies or omissions relating to Errors
(collectively, “Continued Errors“) previously discovered by the Successor
Servicer and shall, with the prior consent of the Administrative Agent, use its
best commercially reasonable efforts to reconstruct and reconcile such data to
correct such Errors and Continued Errors and to prevent future Continued Errors.
The Successor Servicer shall be entitled to recover its costs incurred pursuant
to this Clause 20.6.   18.6   Notwithstanding anything to the contrary herein,
in the event that a Successor Servicer is appointed, the Servicing Fee shall
equal the market rate for comparable servicing duties to be fixed upon the date
of such appointment by such Successor Servicer with the consent of the
Administrative Agent.   19.   INDEMNITIES       Indemnification by the Servicer
  19.1   Without limiting any other rights that any such Person may have
hereunder or under Applicable Law, the Servicer hereby agrees to indemnify the
Administrative Agent, the Security Trustee, any other Secured Party or its
assignee and each of their respective Affiliates and officers, directors,
employees and agents thereof (each, an “Indemnified Party” and collectively, the
“Indemnified Parties”), from and against any and all damages, losses, claims,
liabilities, and related costs and expenses, including reasonable legal fees and

- 29 -



--------------------------------------------------------------------------------



 



    disbursements to the extent expressly set forth below (all of the foregoing
being collectively referred to as “Indemnified Amounts”) awarded against or
incurred by any such Indemnified Party by reason of any acts, omissions or
alleged acts or omissions of the Servicer, including, but not limited to:

  (i)   any representation or warranty made or repeated by the Servicer under or
in connection with any Transaction Documents to which it is a party, any Monthly
Report, Servicer’s Certificate or any other information or report delivered by
or on behalf of the Servicer pursuant hereto, which shall have been false,
incorrect or misleading in any material respect when made or deemed made;    
(ii)   the failure by the Servicer to comply with any Applicable Law;     (iii)
  the failure of the Servicer to comply with its duties or obligations in
accordance with this Agreement and/or the Facility Agreement;     (iv)   any
litigation, proceedings or investigation against the Servicer;     (v)   any
failure by a Borrower to give reasonably equivalent value to any transferor in
consideration for the transfer by such Person to such Borrower of any Loan or
the Related Property or any attempt by any Person to void or otherwise avoid any
such transfer under any statutory provision or common law or equitable action;  
  (vi)   the failure of a Borrower, any of its agents or representatives to
remit to the Servicer or the Administrative Agent, Collections on the Collateral
remitted to such Borrower or any such agent or representative in accordance with
the terms of the Facility Agreement or the commingling by a Borrower or any
Affiliate of any collections; or     (vii)   fluctuations in a Currency which a
Lender may sustain as a consequence of the payment of any Advance Outstanding in
that Currency (including as a result of any mandatory prepayment under the
Facility Agreement or the occurrence of an Event of Default that is continuing
or the Termination Date) other than in the Currency in which such Advance was
made,

excluding, however, Indemnified Amounts to the extent resulting from fraud,
gross negligence or wilful misconduct on the part of such Indemnified Party or
to the extent the same includes losses due to reason of the bankruptcy,
insolvency or lack of credit-worthiness of an Obligor on any Loan or any
reduction in the value of any Collateral or under any income or franchise taxes
or any other Tax imposed on or measured by income (or any interest or penalties
with respect thereto or arising from a failure to comply therewith)

- 30 -



--------------------------------------------------------------------------------



 



required to be paid by such Indemnified Party in connection herewith to any
taxing authority.

19.2   The provisions of this indemnity shall run directly to and be enforceable
by the applicable Indemnified Party subject to the limitations hereof. If the
Servicer has made any indemnity payment pursuant to this Clause 19.2 and such
payment fully indemnified the recipient thereof and the recipient thereafter
collects any payments from others in respect of such Indemnified Amounts, the
recipient shall repay to the Servicer an amount equal to the amount it has
collected from others in respect of such indemnified amounts.   19.3   Any
amounts subject to the indemnification provisions of this Clause 19 shall be
paid by the Servicer within five Business Days following such Person’s demand
therefor.   19.4   If for any reason the indemnification provided above in this
Clause 19 is unavailable to the Indemnified Party or is insufficient to hold an
Indemnified Party harmless, then Servicer shall contribute to the amount paid or
payable to such Indemnified Party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect not only the relative
benefits received by such Indemnified Party on the one hand and Servicer on the
other hand but also the relative fault of such Indemnified Party as well as any
other relevant equitable considerations.   19.5   The obligations of the
Servicer under this Clause 19 shall survive the resignation or removal of the
Administrative Agent or the Security Trustee, a Servicer Termination Event and
the termination of this Agreement.   19.6   Any indemnification pursuant to this
Clause 19 shall not be payable from the Collateral.   20.   WAIVER OF CERTAIN
LAWS       Each of the Borrowers and the Servicer agrees, to the full extent
that it may lawfully so agree, that neither it nor anyone claiming through or
under it will set up, claim or seek to take advantage of any appraisement,
valuation, stay, extension or redemption law now or hereafter in force in any
locality where any Collateral may be situated in order to prevent, hinder or
delay the enforcement of this Agreement, or the absolute sale of any of the
Collateral or any part thereof, or the final and absolute putting into
possession thereof, immediately after such sale, of the Secured Parties thereof,
and each of the Borrowers and the Servicer, for itself and all who may at any
time claim through or under it, hereby waives, to the full extent that it may be
lawful so to do, the benefit of all such laws, and any and all right to have any
of the properties or assets constituting the Collateral marshalled upon any such
sale, and agrees that the Administrative Agent or any court having jurisdiction
to enforce the Security may sell the Collateral as an entirety or in such
parcels as the Administrative Agent or such court may determine.   21.   POWER
OF ATTORNEY       The Servicer, upon the occurrence and during the continuance
of an Event of Default, hereby irrevocably appoints the Administrative Agent as
its true and

- 31 -



--------------------------------------------------------------------------------



 



    lawful attorney (with full power of substitution) in its name, place and
stead and at its expense, in connection with the enforcement of the rights and
remedies provided for in this Agreement, including without limitation the
following powers: (a) to give any necessary receipts or acquittance for amounts
collected or received hereunder, (b) to make all necessary transfers of the
Collateral in connection with any such sale or other disposition made pursuant
hereto, (c) to execute and deliver for value all necessary or appropriate bills
of sale, assignments and other instruments in connection with any such sale or
other disposition, the Servicer hereby ratifying and confirming all that such
attorney (or any substitute) shall lawfully do hereunder and pursuant hereto,
and (d) to sign any agreements, orders or other documents in connection with or
pursuant to any Transaction Document. Nevertheless, if so requested by the
Administrative Agent, the relevant Borrower shall ratify and confirm any such
sale or other disposition by executing and delivering to the Administrative
Agent all proper bills of sale, assignments, releases and other instruments as
may be designated in any such request. The appointment by the Servicer of the
Administrative Agent as its attorney-in-fact shall be evidenced by its execution
and delivery of a Power of Attorney substantially in the form of Schedule 6.

22.   NOTICES   22.1   Addresses       The address and fax number (and the
department or officer, if any, for whose attention the communication is to be
made) of each party for any communication or document to be made or delivered
under or in connection with the Transaction Documents is:

         
 
  The Borrowers   If to CS UK Finance Limited, to it at:

c/o CapitalSource Europe Limited
105 Victoria Street, London SW1E 6QT

Attention: Adam Scarrott, Secretary
Telecopier: +44 (0)845 257 6601
Telephone: +44 (0)845 257 6629
 
       
 
      with a copy to:

CapitalSource Finance LLC
4445 Willard Avenue
Chevy Chase, MD 20815
USA

Attention: Chief Legal Officer
Facsimile: +(301) 841 2380
Telephone: +(301) 841 2732
and to:

CapitalSource Finance LLC
4445 Willard Avenue
Chevy Chase, MD 20815
USA

- 32 -



--------------------------------------------------------------------------------



 



         
 
      Attention: Treasurer and Vice President
Facsimile: +(301) 841 2307
Telephone: +(301) 841 2795
 
       
 
      If to CS Europe Finance Limited, to it at:

c/o CapitalSource Europe Limited
105 Victoria Street, London SW1E 6QT

Attention: Adam Scarrott, Secretary
Telecopier: +44 (0)845 257 6601
Telephone: +44 (0)845 257 6629
 
       
 
      with a copy to:

CapitalSource Finance LLC
4445 Willard Avenue
Chevy Chase, MD 20815
USA

Attention: Chief Legal Officer
Facsimile: +(301) 841 2380
Telephone: +(301) 841 2732

- 33 -



--------------------------------------------------------------------------------



 



         
 
      and to:

CapitalSource Finance LLC
4445 Willard Avenue
Chevy Chase, MD 20815
USA

Attention: Treasurer and Vice President
Facsimile: +(301) 841 2307
Telephone: +(301) 841 2795
 
       
 
  The Servicer   CapitalSource Finance LLC

CapitalSource Finance LLC
4445 Willard Avenue
Chevy Chase, MD 20815
USA

Attention:

Chief Legal Officer
Facsimile: +(301) 841 2380
Telephone: +(301) 841 2732

Attention:

Treasurer and Vice President
Facsimile: +(301) 841 2307
Telephone: +(301) 841 2795
 
       
 
  The Subservicers   CapitalSource Europe Limited.
c/o CapitalSource Europe Limited
105 Victoria Street, London SW1E 6QT

Attention: Adam Scarrott, Secretary
Telecopier: +44 (0)845 257 6601
Telephone: +44 (0)845 257 6629
 
       
 
  The Parents   CapitalSource Europe Limited
c/o CapitalSource Europe Limited
105 Victoria Street, London SW1E 6QT

Attention: Adam Scarrott, Secretary
Telecopier: +44 (0)845 257 6601
Telephone: +44 (0)845 257 6629
 
       
 
      with a copy to:
 
       
 
      CapitalSource Finance LLC
4445 Willard Avenue
Chevy Chase, MD 20815
USA

Attention: Chief Legal Officer

- 34 -



--------------------------------------------------------------------------------



 



         
 
      Facsimile: +(301) 841 2380
Telephone: +(301) 841 2732

CapitalSource UK Limited
c/o CapitalSource Europe Limited
105 Victoria Street, London SW1E 6QT

Attention: Adam Scarrott, Secretary
Telecopier: +44 (0)845 257 6601
Telephone: +44 (0)845 257 6629
 
       
 
      with a copy to:
 
       
 
      CapitalSource Finance LLC
4445 Willard Avenue
Chevy Chase, MD 20815

Attention: Chief Legal Officer
Facsimile: +(301) 841 2380
Telephone: +(301) 841 2732
 
       
 
  The Administrative Agent and Security Trustee   Wachovia Bank, N.A.
1525 West WT Harris Boulevard
NC0680
Charlotte, North Carolina 28262

Attention: Syndication Agency Services
Facsimile: +(704) 590-2782
Telephone: +(704) 590-2733

With a copy to:

Raj Shah
301 S College St.
Mail code: NC0600
Charlotte, NC 28288-0600

Facsimile: +(704) 715-0067
Telephone: +(704) 374-6230

or any substitute address or fax number or department or officer as the party
may notify to the Administrative Agent (or the Administrative Agent may notify
to the other parties, if a change is made by the Administrative Agent) by not
less than five Business Days’ notice.

22.2   Delivery

  (a)   Any communication or document made or delivered by one person to another
under or in connection with this Agreement will only be effective:

  (i)   if by way of fax, when received in legible form; or

- 35 -



--------------------------------------------------------------------------------



 



  (ii)   if by way of letter, when it has been left at the relevant address or
five Business Days after being deposited in the post postage prepaid in an
envelope addressed to it at that address,

      and, if a particular department or officer is specified as part of its
address details provided under Clause 21.1, if addressed to that department or
officer.     (b)   Any communication or document to be made or delivered to the
Administrative Agent will be effective only when actually received by the
Administrative Agent and then only if it is expressly marked for the attention
of the department or officer identified in Clause 21.1 (or any substitute
department or officer as the Administrative Agent shall specify for this
purpose).     (c)   All notices from or to an Obligor shall be sent through the
Administrative Agent.

22.3   Notification of address and fax number       Promptly upon receipt of
notification of an address and fax number or change of address or fax number
pursuant to Clause 21.1 or changing its own address or fax number, the
Administrative Agent shall notify the other parties.   22.4   Electronic
communication       Any communication to be made between the Administrative
Agent under or in connection with this Agreement may be made by electronic mail
or other electronic means, if the Administrative Agent:

  (a)   agree that, unless and until notified to the contrary, this is to be an
accepted form of communication;     (b)   notify each other in writing of their
electronic mail address and/or any other information required to enable the
sending and receipt of information by that means; and     (c)   notify each
other of any change to their address or any other such information supplied by
them.

22.5   English language       Any notice given under or in connection with this
Agreement must be in English.   23.   CONTRACT (RIGHTS OF THIRD PARTIES) ACT
1999       This Agreement may be enforced and relied upon solely by the parties
hereto and the operation of the Contracts (Rights of Third Parties) Act 1999 is
excluded.   24.   COUNTERPARTS       This Agreement may be executed in any
number of counterparts, and each such counterpart (when executed) will be an
original. Such counterparts together shall constitute one and the same
instrument.

- 36 -



--------------------------------------------------------------------------------



 



25.   GOVERNING LAW       This Agreement is governed by English law.   26.  
ENFORCEMENT   26.1   Jurisdiction

  (a)   The courts of England have non-exclusive jurisdiction to settle any
dispute arising out of or in connection with this Agreement (including a dispute
regarding the existence, validity or termination of this Agreement) (a
“Dispute”).     (b)   The parties agree that the courts of England are the most
appropriate and convenient courts to settle Disputes and accordingly no party
will argue to the contrary.     (c)   Notwithstanding the provisions of clauses
(a) and (b) above, no party shall be prevented from taking proceedings relating
to a Dispute in any other courts with jurisdiction. To the extent allowed by
law, the parties may take concurrent proceedings in any number of jurisdictions.

26.2   Service of Process       Without prejudice to any other mode of service
allowed under any relevant law, each party (other than a party incorporated in
England and Wales) irrevocably appoints the following Person as its agent for
service of process in relation to any proceedings before the English courts in
connection with any Transaction Document, and agrees that failure by an agent
for service of process to notify the relevant party of the process will not
invalidate the proceedings concerned.

         
 
  The Servicer   CapitalSource Europe Limited
105 Victoria Street
London SW1E 6QT
 
       
 
  The Swingline Lenders   As provided on Annex B to the Facility Agreement
 
       
 
  The Administrative Agent and the Security Trustee   Wachovia Bank, N.A.,
London Branch
3 Bishopgate
London EC2N 3AB

27.   AMENDMENT, WAIVER AND MODIFICATION   27.1   No amendment, waiver or other
modification of any provision of this Agreement shall be effective without the
written agreement of the Servicer, the Borrowers, the Administrative Agent, and
the Required Lenders.   27.2   No amendment, waiver or other modification having
a Material Adverse Effect on the rights or obligations of the Security Trustee
or the Administrative Agent

- 37 -



--------------------------------------------------------------------------------



 



    shall be effective against such person without the written agreement of such
person. The Borrowers or the Servicer on their behalf will deliver a copy of all
proposed waivers and amendments to the Security Trustee and the Administrative
Agent.

- 38 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF the parties hereto have executed this Agreement on the date
first mentioned above.
Executed as an Agreement by:

     
/S/ JEFFREY A. LIPSON
 
Name: Jeffrey A. Lipson
    
Signed under power of attorney dated 28 May 2009
   
for and on behalf of CS UK FINANCE LIMITED, borrower
   

- 39 -



--------------------------------------------------------------------------------



 



Executed as an Agreement by:

     
/S/ JEFFREY A. LIPSON
 
Name: Jeffrey A. Lipson
    
Signed under power of attorney dated 28 May 2009
   
for and on behalf of CS EUROPE FINANCE LIMITED, borrower
   

- 40 -



--------------------------------------------------------------------------------



 



Executed as an Agreement by:

     
/S/ JEFFREY A. LIPSON
 
Name: Jeffrey A. Lipson
    
Authorised Signatory
   
for and on behalf of CAPITALSOURCE FINANCE LLC, servicer
   

- 41 -



--------------------------------------------------------------------------------



 



Executed as an Agreement by:

     
/S/ JEFFREY A. LIPSON
 
Name: Jeffrey A. Lipson
    
Signed under power of attorney dated 28 May 2009
   
CAPITALSOURCE EUROPE LIMITED, subservicer and parent
   

- 42 -



--------------------------------------------------------------------------------



 



Executed as an Agreement by:

     
/S/ JEFFREY A. LIPSON
 
Name: Jeffrey A. Lipson
    
Signed under power of attorney dated 28 May 2009
   
CAPITALSOURCE (uk) LIMITED, parent
   

- 43 -



--------------------------------------------------------------------------------



 



Executed as an Agreement by:

     
/S/ RAJ SHAH
 
Name: Raj Shah
    
Managing Director
   
for and on behalf of WACHOVIA BANK, N.A., administrative agent and security
trustee
   

- 44 -



--------------------------------------------------------------------------------



 



Executed as an Agreement by:

     
/S/ RAJ SHAH
 
Name: Raj Shah
    
Managing Director
   
for and on behalf of WACHOVIA BANK, N.A., lender agent
   

- 45 -



--------------------------------------------------------------------------------



 



Executed as an Agreement by:

     
/S/ RAJ SHAH
 
Name: Raj Shah
    
Managing Director
   
for and on behalf of WACHOVIA BANK, N.A., institutional lender
   

- 46 -



--------------------------------------------------------------------------------



 



Executed as an Agreement by:

     
/S/ RAJ SHAH
 
Name: Raj Shah
    
Managing Director
   
for and on behalf of WACHOVIA BANK, N.A., swingline lender
   

- 47 -



--------------------------------------------------------------------------------



 



Executed as an Agreement by:

     
/S/ RAJ SHAH
 
Name: Raj Shah
    
Managing Director
   
for and on behalf of WACHOVIA BANK, N.A., lender agent
   

- 48 -



--------------------------------------------------------------------------------



 



Executed as an Agreement by:

     
/S/ JOHN HARVEY
 
Name: John Harvey
    
Director/Authorised Signatory for and on behalf of
   
WACHOVIA SECURITIES INTERNATIONAL LTD., lead arranger and sole bookrunner
   

- 49 -